FULMER, Judge.
Bryan Darrell Allen appeals an order designating him a sexual predator pursuant to the Florida Sexual Predators Act (the Act), section 775.21, Florida Statutes (2002). Allen argues that the Act violates procedural due process. We affirm. See Milks v. State, 848 So.2d 1167 (Fla. 2d DCA 2003), review granted, 859 So.2d 514 (Fla.2003). In doing so, we certify conflict with Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), notice of appeal filed, No. SC03-2103 (Fla. Nov.10, 2003).
DAVIS and CANADY, JJ., concur.